Citation Nr: 0733373	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-26 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to a higher rating than 20 percent for 
hepatitis C.

2.	Entitlement to a higher rating than 20 percent for 
hypertension.

3.	Entitlement to a higher rating than 20 percent for post-
operative residuals              of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to May 1986.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.     

In a March 2003 decision, while this appeal was pending, the 
RO granted increased ratings from 10 to 20 percent for 
hepatitis C, effective from November 4, 2002;         and 
from 10 to 20 percent for right knee injury residuals, 
effective May 6, 2002. Given that the RO did not award the 
highest available schedular ratings, nor did          the 
veteran indicate satisfaction with that determination, it is 
presumed that he is requesting even higher ratings for these 
conditions.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Also, a September 2004 rating decision since then continued 
the denial of an increased rating for each of the service-
connected disabilities under consideration, inclusive of 
hypertension.

Thereafter, in his July 2005 substantive appeal (VA Form 9), 
the veteran requested a hearing at the RO before a Veterans 
Law Judge (VLJ) of the Board (i.e., a           Travel Board 
hearing).  This hearing was scheduled for October 2006, 
however,        the veteran did not appear for it, nor has he 
filed a request to reschedule it.  Hence, his hearing request 
may be deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2007).

For the reasons indicated below, a decision is warranted on 
the claim for a higher rating for a right knee disorder.  The 
issues of increased ratings for hepatitis C            and 
hypertension are addressed in the REMAND portion of the 
decision below             and are REMANDED to the RO via the 
Appeals Management Center (AMC),                   in 
Washington, DC.  VA will notify the veteran if further action 
is required concerning these claims.




FINDINGS OF FACT

1.	The veteran has received comprehensive notice regarding the 
evidence needed to substantiate the claim for an increased 
rating for residuals of a right knee injury. Moreover, all 
relevant evidence necessary for issuance of a decision on 
this matter has been obtained.

2.	The currently assigned disability rating for the veteran's 
service-connected    right knee injury of 20 percent, due to 
dislocation of the semilunar cartilage, is the only available 
evaluation under the rating criteria that directly applies to 
this manifestation.  

3.	Range of motion findings for the right knee establish 
objective measurements   no worse than flexion to 120 
degrees, and extension to 0 degrees, with no confirmed 
additional limitation on motion from functional loss due to 
pain or other factors.              

4.	There is nonetheless evidence obtained repeatedly on x-ray 
evaluation as to the presence of degenerative arthritis of 
the right knee, with pain on motion, in addition to the 
existing noncompensable level of limitation upon motion.


CONCLUSIONS OF LAW

1.	The criteria are not met for a rating higher than 20 
percent for post-operative residuals of a right knee injury, 
based on dislocation of semilunar cartilage, inasmuch as this 
rating represents the highest assignable evaluation under the 
applicable rating criteria.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 4.1,  4.71, 4.71a, Diagnostic Code (DC) 5258 
(2007).

2.	The criteria are met for a separate 10 percent rating for 
residuals of a right knee injury based upon the manifestation 
of degenerative arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5003 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendancy of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.     
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for        "service connection" 
(including a claim for increased rating for an already         
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice  of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and  an effective date for the award of benefits will be 
assigned if service connection        is awarded.

In furtherance of the above criteria that a claimant is 
provided comprehensive VCAA notice pertaining to the specific 
benefit he intends to establish, the veteran has been 
appropriately informed of the procedures in effect for the 
development of his claim for an increased rating for a right 
knee disorder.  Preliminarily, through the issuance of 
January 2003 and February 2004 VCAA notice letters, and the   
May 2005 statement of the case (SOC), each of the elements 
for satisfactory notice as set forth under the Pelegrini II 
decision have effectively been met. 

In particular, the January 2003 notice correspondence sent by 
the RO informed          the veteran as to the general 
requirements to substantiate his claim for increase,    i.e., 
that which demonstrated an increase in the level of severity 
of his             service-connected right knee disability.  
Thereafter, a February 2004 notice letter proceeded to offer 
an explanation as to the mutual responsibility between VA and 
the veteran and himself to obtain additional evidence 
relevant to the disposition of the claim at issue -- 
including that VA would undertake reasonable efforts to 
assist in obtaining any additional remaining medical records, 
employment records,               or other Federal records.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Thus, the notice information was sufficiently detailed and 
informative that the first three elements of satisfactory 
notice as set forth through the Pelegrini II decision have 
been met.  

While the letter satisfied the first three notice 
requirements outlined in 38 C.F.R.     § 3.159(b)(1) and 
Pelegrini II, it did not include the specific language of the  
"fourth element" mentioned above.  This notwithstanding, 
the veteran has received sufficient explanation as to how to 
provide further relevant evidence, such that           the 
intended purpose of this final element of VCAA notice was 
nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although none of the relevant notice letters contained 
the precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.           The February 2003 VCAA letter included 
language requesting that if the veteran had any other 
evidence or information that he thought would support his 
claim,     to please inform the RO of this.  So a more 
generalized request with the precise  language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006), reaffirmed, No. 
07-7130 (Fed. Cir.   Sept. 17, 2007). 

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability under consideration, 
through correspondence from the RO dated in October 2006 
informing him of the recent holding in the Dingess/Hartman 
decision.  He has therefore received detailed notice 
concerning both the disability rating and effective date 
elements of his claim.

In addition to the foregoing considerations as to the content 
of the notice provided, the relevant notice information must 
also have been timely sent.  The Court in Pelegrini II 
prescribed as the legal definition of timely notice the 
sequence of events whereby VCAA notice is provided in advance 
of the initial adjudication of the claim on appeal.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Here, both 
of the letters addressing the general provisions of the 
VCAA's duty to notify and assist were sent prior to issuance 
of the September 2004 rating decision on appeal -- so the 
timing of that notice correspondence was correct within the 
meaning of the above standard.  

Whereas the additional notice correspondence explaining the 
holding in the Dingess/Hartman decision was sent in October 
2006, subsequent to the rating decision on appeal, the RO has 
nonetheless taken sufficient measures to assist with the 
development of the veteran's claim, such that any defect in 
the timing of the notice did not have any detrimental impact.  
Following issuance of the          October 2006 letter, the 
veteran has not since provided or identified further relevant 
evidence.  In Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
the Court held as a general matter that notwithstanding an 
initial error in timing of notice, the issuance of a fully 
compliant VCAA notice followed by readjudication of the claim 
such as through an SOC or SSOC, is sufficient to cure this 
timing defect.  This did not necessarily occur here.  
However, in a footnote to that opinion, the Court commented 
that while a Board decision may not constitute proper 
"readjudication" upon issuance of corrective VCAA notice, 
the failure to submit any additional evidence following 
proper notice may constitute a waiver of readjudication,                
or otherwise render the error harmless.  See Prickett, 
20 Vet. App. at 377, fn. 2.     In any event, the SOC and 
SSOCs throughout the pendancy of the claim previously 
described in detail the evidence required to substantiate a 
higher disability rating, and the veteran had sufficient 
opportunity to respond with additional evidence. 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claim, including obtaining relevant treatment records of VA 
and private treatment providers, and arranging for him to 
undergo VA medical examination.  To support his claims, the 
veteran himself         has submitted several personal 
statements.  While previously an October 2006      Travel 
Board hearing was scheduled, as indicated, the veteran did 
not report for   the hearing, and has not since filed a 
request to reschedule it.  

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply  with the 
provisions of the VCAA or the implementing regulations.  That 
is to say, "the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings (Rating Schedule) that is based as far as 
practical on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  Not 
all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating  is 
assigned.  38 C.F.R. §§ 4.7, 4.21.  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history. 38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing   Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have any additional limitation upon motion   due 
to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).                This includes the analysis of 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated involving such 
factors as painful motion, weakness, incoordination, and 
fatigability, etc., particularly during times when these 
symptoms "flare up," such as during prolonged use.  Id.  
See also        38 C.F.R. §§ 4.40, 4.45 and 4.59.

The veteran is presently in receipt of a 20 percent 
disability rating for his       service-connected post-
operative residuals of a right knee injury, under the 
provisions of 38 C.F.R. § 4.71a, DC 5258, for an injury to 
the knee cartilage.  Under that criteria, the maximum 
assignable rating (and only available evaluation under that 
diagnostic code) of 20 percent is warranted when there is 
dislocation of the semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  

In regard to other relevant diagnostic codes for application 
in rating knee disorders, 38 C.F.R. § 4.71a, DC 5260, 
pertaining to limitation of leg flexion, provides that       
a noncompensable rating is assigned when flexion is limited 
to 60 degrees.  A 10 percent rating requires flexion limited 
to 45 degrees; a 20 percent rating requires flexion limited 
to 30 degrees; and the highest available 30 percent rating 
requires flexion limited to 15 degrees.  

Limitation of motion of the knee also may be evaluated under 
DC 5261, as it relates to extension.  A noncompensable 
(i.e., 0 percent) rating is assigned when extension is 
limited to 5 degrees.  A 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent rating requires 
extension limited to 15 degrees; a 30 percent rating requires 
extension limited to 20 degrees; a 40 percent rating is 
assigned for extension limited to 30 degrees; and a maximum 
50 percent rating  is assigned when extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Also, under 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis will be rated on the basis of limitation of motion 
of the specific joint or joints involved.  Here, the joint 
involved is the right knee, so DCs 5260 and 5261 apply as 
they concern flexion and extension, respectively.  When, 
however, limitation of motion at the joints involved is 
noncompensable, a 10 percent rating is warranted nonetheless 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but X-ray evidence of involvement of two or more 
major joints or minor joint groups, a 10 percent rating is 
assigned.  A 20 percent rating is assigned where the above 
is present, but with occasional incapacitating 
exacerbations.

In VAOPGCPREC 9-04 (September 17, 2004), VA's Office of 
General Counsel determined that flexion (a retrograde 
motion) in bending the leg and extension (a forward motion) 
in straightening the leg, while involving limitation of 
motion along the same plane, nonetheless serve different 
functional roles such that they are not duplicative or 
overlapping, and that separate ratings may be assigned for 
limitation of knee flexion (DC 5260) and for limitation of 
knee extension (DC 5261) without violation of the rule 
against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes.  

The Office of General Counsel has further held that a 
claimant may receive separate disability ratings for 
arthritis and instability of the knee, under Diagnostic Codes 
5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  See, too, Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  In order for a knee disability 
already rated under a diagnostic code such as DC 5257 or DC 
5259 - which do not involve limitation of motion - to warrant 
a separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 
or DC 5261 need not be compensable, but must at least meet 
the criteria for a zero-percent rating.  VAOPGCPREC 9-98 
(August 14, 1998).  A separate rating  for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  Id.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Analysis

Thorough consideration has been provided to the medical 
evidence depicting            the veteran's service-connected 
post-operative residuals of a right knee injury, including 
all relevant and objectively confirmed manifestations of this 
disorder. Whereas the veteran at present is in receipt of a 
20 percent rating for right knee injury residuals, due to 
dislocation of the semilunar cartilage, that represents         
the highest assignable evaluation per that rating criteria.  
38 C.F.R. § 4.71a,           DC 5258.  The potential for any 
higher rating thus must have a basis in a distinct rating for 
separate compensable symptomatology of the underlying 
condition.      See generally, 38 C.F.R. § 4.14.  Based upon 
review of the pertinent findings,        set forth below, it 
is determined that a separate 10 percent rating for the 
veteran's right knee disability is warranted under Diagnostic 
Code 5003 for degenerative arthritis, with a noncompensable 
degree of limitation, but confirmed through          x-ray 
evidence of record. 

With regard to the competent evidence on file since the 
veteran filed his May 2002 claim for increase, the report of 
a December 2002 VA orthopedic examination indicates a history 
of residual pain from an avulsion fracture of the knee with 
ligament injury in service, for which he underwent surgery 
therein.  He reported recently having had pain, flare-ups, 
and difficulty walking long distances.  An x-ray evaluation 
indicated narrowing of the joint space both medially and 
laterally, and spurring on the medial and lateral tibial 
plateaus, and margins of the patella.  Range of motion 
testing revealed right knee flexion to 125 degrees, and 
extension to             0 degrees.  There were 8 degrees of 
varus of the right knee, as opposed to 0 on the left side.  
Right knee motion was accompanied by crepitus which was 
palpable and audible.  McMurray's test was negative.  The 
diagnosis was status post-operative repair of a torn lateral 
collateral ligament of the right knee, and lateral 
meniscectomy with the development of traumatic/degenerative 
arthritis.                     The examiner stated that the 
range of motion described above could be decreased by up to 
50 percent during a flare-up, or repeated use.

The records of VA outpatient treatment include a January 2003 
report in which    the veteran described a more than three-
year history of progressive right knee pain to the point of 
feeling as if the knee would give way under him, although it 
never had.  He was capable of flexion to 120 degrees, and 
extension to -10 degrees.         X-rays revealed 
osteoarthritic changes in all three knee compartments.  

On re-examination in May 2004, the veteran reported no 
problems with light work around the home, but avoided 
carrying heavy objects because that tended to aggravate his 
pain.  Objectively, he had mild right-side crepitus, with 
complaints of pain along the entire joint line.  There were 
negative Drawer and McMurray signs.  The veteran demonstrated 
knee flexion to 120 degrees, and extension to 0 degrees. His 
range of motion was limited by pain, but not additionally 
limited by fatigue, weakness, lack of endurance or 
incoordination.  No ankylosis was present.              An x-
ray report established moderate degenerative osteoarthritic 
changes,                 that were most marked in the medial 
compartment.  The diagnosis was rendered    of degenerative 
right knee arthritis, which was the veteran's primary 
disability.

An August 2005 VA orthopedic examination primarily pertained 
to a then-pending claim for service connection for a lumbar 
spine disability, although it was then observed the veteran 
walked with a slight limp because of his right knee pain,        
and also wore a right knee brace.

These findings as to the extent of the veteran's right knee 
disorder do not initially require a compensable rating under 
the particular Diagnostic Codes for limitation of motion 
directly affecting that joint, under DCs 5260 and 5261, 
respectively, for knee flexion and extension.  Of the 
preceding range of motion test results none were worse than 
flexion to 120 degrees, and extension to 0 degrees.  Notably, 
while the December 2002 VA examiner estimated that range of 
motion at about this level could be decreased by up to 50 
percent during a flare-up or repeated use, his statement on 
this subject was hardly definitive, and subsequent findings 
do not show a similar manifestation.  The presence of 
compensable limitation of motion thus would not be 
established by functional loss.  See DeLuca, 8 Vet. App. at 
204-07, citing to 38 C.F.R. §§ 4.40, 4.45.

However, given that there is clearly limitation of motion of 
the right knee joint, even at a noncompensable level, that is 
likewise associated with x-ray evidence of degenerative 
arthritis substantiated on a continuing basis with pain on 
motion while this claim was pending, a separate 10 percent 
evaluation is warranted under the provisions of DC 5003.  
Consequently, a separate 10 percent rating is assigned on 
this basis, apart from the 20 percent evaluation for 
impairment to the knee cartilage that is already in effect 
under the rating schedule.    

The Board has also considered DC 5257, which pertains to the 
evaluation of knee impairment in the form of  recurrent 
subluxation or lateral instability, and provides for a rating 
higher than the assigned 20 percent rating dislocated 
semilunar cartilage under DC 5258.  The Board notes that as 
both DC 5257 and 5258 involve debility of the knee that does 
not involve limitation of motion, the assignment of separate 
ratings under each of these codes is impermissible as 
pyramiding.  See 38 C.F.R. § 4.14, VAOPGCPREC 9-98.  However, 
under DC 5257, a maximum 30 percent rating is assignable when 
recurrent subluxation or lateral instability is severe.  But 
as the Board finds that the record does not contain evidence 
demonstrating that the veteran suffers from right knee 
impairment to a level attaining severe recurrent subluxation 
or lateral instability, the assignment of a 30 percent rating 
under DC 5257 is not warranted.  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Nonetheless, the veteran has not shown that his service-
connected residuals of a right knee injury has caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating.  This is 
particularly the case in that a claimed low back disorder, 
not the knee disability,          is alleged as the primary 
factor contributing to identified impairment in occupational 
functioning.  The veteran's right knee disorder similarly is 
not shown to have necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence          of the evidence of such factors, the Board 
is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).                   
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for a higher rating for post-
operative residuals of a  right knee injury, with the 
dislocation of semilunar cartilage, is being denied.            
A separate 10 percent rating is being granted for right knee 
degenerative arthritis. With regard to the components of the 
veteran's service-connected injury residuals for which no 
higher rating is being awarded, the benefit-of-the-doubt 
doctrine    does not apply.  38 C.F.R. § 4.3; 38 U.S.C.A. § 
5107(b).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

The claim for a rating higher than 20 percent for post-
operative residuals of a right knee injury, based on the 
dislocation of semilunar cartilage, is denied.

A separate 10 percent rating is granted for residuals of a 
right knee injury due to degenerative arthritis with 
noncompensable limitation of motion and pain on motion, 
subject to the law and regulations governing the payment of 
VA compensation benefits.    


REMAND

In order to obtain a more comprehensive portrayal of the 
veteran's service-connected hepatitis C and hypertension, 
additional case development is required, initially consisting 
of further VA medical examination.  The veteran has alleged, 
and his representative likewise contended in correspondence 
before the Board,    that these conditions substantially 
increased in severity since the last relevant VA examination 
on file dated from May 2004.  

Reviewing the evidence of record thus far, this May 2004 VA 
examination provides the most recent evaluation that is 
generally responsive to the applicable rating criteria.  At 
that time, a diagnosis was rendered in pertinent part, of 
poorly controlled hypertension without complications, and 
asymptomatic hepatitis C that had not responded to treatment.  
Pertinent to the veteran's hypertension, blood pressure 
findings on examination were 170 (systolic) / 110 
(diastolic), consistent with a 20 percent rating at 38 C.F.R. 
§ 4.104,  Diagnostic Code 7101.  Nonetheless, as indicated, 
hypertension was deemed "poorly-controlled," and VA 
clinical records no later than in January 2003 show 
intermittent elevation to a 180/140 reading.  Also, the 
service-connected hepatitis C has not responded well to 
treatment of the infection, and though previously 
asymptomatic, in a July 2005 statement, the veteran described 
having had over the past 4 to 6 months symptoms of fatigue, 
nausea and weight fluctuations.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (discussing competence of 
claimant who is a layperson to provide own observations on 
matters that do not require a medical background, or 
objective examination).  Additional evidence indicates a 
grade IV cirrhosis that according a prior February 2003 VA 
examiner, was likely due to hepatitis C, and thus, should be 
considered as an alternative basis for evaluating the 
condition.

Thus, in view of the objective indication that one or both of 
the disabilities             at issue have worsened over the 
past few years, and the need to obtain more contemporaneous 
medical findings to evaluate them, additional VA examination    
is warranted.  See Young v. Gober, 17 Vet. App. 460 (2000); 
Caffrey v. Brown,             6 Vet. App. 377 (1994).

As a further development action on remand, all relevant 
records of VA medical treatment should be obtained and 
associated with the file.  Presently, the record includes 
reports of VA treatment on an outpatient basis from the 
Boston VA Medical Center (VAMC) and associated medical 
facilities that are dated since December 2003.  The veteran's 
treatment history since then may clarify the nature and 
extent of his current symptomatology.  Hence, the RO should 
undertake appropriate action to obtain additional available 
VA treatment records.                        See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  See also, 38 C.F.R. § 
3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the Boston VAMC, and other VA 
facilities associated with the Boston 
Healthcare System (HCS) dated since 
December 2003.  Then associate those 
records obtained with the claims file.  

2.	Then schedule the veteran for 
appropriate VA medical examinations with 
respect to his claims for increased 
ratings for hepatitis C and hypertension.

With respect to the examiner for hepatitis 
C, the physician should initially obtain 
all clinical findings necessary to 
evaluate this condition, in accordance 
with the applicable rating criteria at 38 
C.F.R. § 4.114, Diagnostic Code 7354.  All 
tests and studies deemed necessary by the 
examiner should be performed.  The 
examiner's report should provide a 
discussion of all current complaints, 
clinical findings and diagnoses referable 
to hepatitis C.                 Also, a 
description should be provided as to all 
relevant manifestations of grade IV 
cirrhosis, a condition which itself was 
previously determined on a February 2003         
VA examination to have originated from 
hepatitis C.

The designated cardiovascular examiner 
should obtain all clinical findings 
necessary to evaluate the veteran's 
hypertension, in accordance with the 
rating criteria at          38 C.F.R. § 
4.104, Diagnostic Code 7101.  All tests 
and studies deemed necessary should be 
performed.                 The examiner's 
report should provide a discussion of          
all current complaints, clinical findings 
and diagnoses referable to the 
hypertension.

To facilitate responding to these 
questions posed,              the claims 
folder and a copy of this remand must be 
made available for each examiner's review 
of the veteran's pertinent medical 
history.  It is imperative that the 
questions posed in this remand be answered 
so VA has sufficient information to 
adjudicate the pending claims.

Each examiner should provide their 
respective findings          in a 
completely legible examination report.  If 
an examination form is used to guide the 
examination,              the submitted 
examination report must include the 
questions to which answers are provided.

3.	Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  38 C.F.R. § 
4.2; Stegall v. West,             11 Vet. 
App. 268 (1998).

4.	Then readjudicate the claims for 
increased ratings for hepatitis C, and 
hypertension in light of the additional 
evidence obtained.  If the claims are not 
granted to the veteran's satisfaction, 
prepare a supplemental statement of the 
case (SSOC) and send it to him and his 
representative.  Afford them the 
appropriate time to respond before 
returning this case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


